         Case 1:19-cr-10421-DPW Document 194 Filed 05/26/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA,

                    Plaintiff,

 v.                                                           Case No. 19-CR-10421-DPW

 LUIS RICARDO TORRES,

                    Defendant.


                   DEFENDANT LUIS RICARDO TORRES’S
          ASSENTED-TO MOTION TO MODIFY CONDITIONS OF RELEASE

       By this motion, defendant Luis Ricardo Torres (“Mr. Torres”) respectfully requests that

the Court modify its Order Setting Conditions of Release (ECF No. 182) to permit him to change

the address of home incarceration. On May 1, 2020, this Court ordered Mr. Torres to “reside at

address approved by US Probation (West Springfield).” Id. Since his release from custody, Mr.

Torres has been in home incarceration at his cousin’s home in West Springfield and has

complied with all conditions of release. However, the home where Mr. Torres has been under

home incarceration has become cramped, and Mr. Torres’s wife has offered to have him reside at

her home in Holyoke, Massachusetts. A landline is scheduled to be installed in the home on

May 29, 2020. U.S. Probation previously supervised Mr. Torres at that address prior to his arrest

in this case and has determined that it is a suitable location for Mr. Torres to reside.

       On May 26, 2020, the undersigned counsel conferred with Mr. Torres’s probation officer

and counsel for the government, and both assent to this motion.




                                                 -1-
        Case 1:19-cr-10421-DPW Document 194 Filed 05/26/20 Page 2 of 2



Dated: May 26, 2020                                Respectfully submitted,

                                                   LUIS RICARDO TORRES

                                                   By his attorneys,

                                                   /s/ Seth B. Orkand
                                                   Tracy A. Miner (BBO # 547137)
                                                   Seth B. Orkand (BBO # 669810)
                                                   MINER ORKAND SIDDALL LLP
                                                   470 Atlantic Avenue, 4th Floor
                                                   Boston, Massachusetts 02210
                                                   Tel: (617) 273-8421
                                                   Fax: (617) 273-8004
                                                   tminer@mosllp.com
                                                   sorkand@mosllp.com


                               CERTIFICATE OF SERVICE

       I hereby certify that I served a true and accurate copy of the foregoing by ECF upon all

counsel of record on May 26, 2020.

                                                   /s/ Seth B. Orkand
                                                   Seth B. Orkand




                                             -2-
